



MAGIC LANTERN GROUP, INC.

SUBSCRIPTION AGREEMENT




SUBSCRIPTION AGREEMENT (“Subscription Agreement”) made as of this 29th day of
December 2004 between Magic Lantern Group, Inc., a corporation organized under
the laws of the State of New York, with offices at 1075 North Service Road West,
Suite 27, Oakville, Ontario L6M 2G2 (the “Company”), and the undersigned (the
“Subscriber”).

WHEREAS, the Company desires to issue a maximum of $1,500,000 (the “Maximum
Offering”) of units (“Units”) in a private placement (the “Offering”) on the
terms and conditions set forth herein, and the Subscriber desires to acquire the
number of Units set forth on the signature page hereof;

WHEREAS, each Unit shall consist of: (i) 100,000 shares (the “Shares”) of the
Company’s common stock, $.01 par value per share (the “Common Stock”) and (ii)
five-year warrants (the “Warrants”) to purchase 50,000 shares of Common Stock
(the “Warrant Shares”) at an exercise price of $0.40 per share;

WHEREAS, the Warrants shall be governed by a common stock purchase warrant
issued by the Company, the form of which is attached hereto as Exhibit A;

WHEREAS, the Shares purchased by the Subscriber pursuant to this Subscription
Agreement and the Warrant Shares are entitled to registration rights on the
terms set forth in that certain Registration Rights Agreement of even date
herewith among the Company and each of the subscribers in the Offering, the form
of which is attached hereto as Exhibit B (“Registration Rights Agreement”);

WHEREAS, First Montauk Securities Corporation is acting as selling agent (the
“Selling Agent”) for the Offering pursuant to a fee agreement (the “Fee
Agreement”) by and between the Company and the Selling Agent dated August 24,
2004.

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:

I.

SUBSCRIPTION FOR UNITS AND REPRESENTATIONS BY AND COVENANTS OF SUBSCRIBER

1.1

Subscription for Units.  Subject to the terms and conditions hereinafter set
forth, the Subscriber, pursuant to a private placement, hereby subscribes for
and agrees to purchase from the Company such number of Units as is set forth
upon the signature page hereof at a price equal to $30,000 per Unit and the
Company agrees to sell such Units to the Subscriber for said purchase price,
subject to the Company’s right, in its sole discretion, to (a) sell to the
Subscriber such lesser number of Units as they may, in their sole discretion,
deem necessary or desirable without any prior notice to or further consent by
the Subscriber or (b) reject this subscription, in whole or in part, at any time
prior to a Closing (as defined below) with respect to this subscription.

--------------------------------------------------------------------------------



1.2

Reliance on Exemptions.  The Subscriber acknowledges that the Offering has not
been reviewed by the United States Securities and Exchange Commission (the
“SEC”) or any state agency because it is intended to be a nonpublic offering
exempt from the registration requirements of the Securities Act of 1933, as
amended (the “1933 Act”), and state securities laws.  The Subscriber understands
that the Company is relying in part upon the truth and accuracy of, and the
Subscriber’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Subscriber set forth herein in order
to determine the availability of such exemptions and the eligibility of the
Subscriber to acquire the Units.

1.3

Investment Purpose.  The Subscriber represents that the Shares and Warrants
comprising the Units are being purchased for its own account, for investment
purposes only and not for distribution or resale to others in contravention of
the registration requirements of the 1933 Act.  The Subscriber agrees that it
will not sell or otherwise transfer the Shares, the Warrants or the Warrant
Shares (collectively, the “Securities”) unless they are registered under the
1933 Act or unless an exemption from such registration is available.

1.4

Accredited Investor.  The Subscriber represents and warrants that it is an
“accredited investor” as such term is defined in Rule 501 of Regulation D
promulgated under the 1933 Act, as indicated by its responses to the
Questionnaire, and that it is able to bear the economic risk of any investment
in the Units.  The Subscriber further represents and warrants that the
information furnished in the Confidential Investor Questionnaire, attached
hereto as Exhibit C (the “Questionnaire”) is accurate and complete in all
material respects.

1.5

Risk of Investment.  The Subscriber recognizes that the purchase of Units
involves a high degree of risk in that:  (a) an investment in the Company is
highly speculative and only investors who can afford the loss of their entire
investment should consider investing in the Company and the Securities; (b)
transferability of the Securities is limited; and (c) the Company may require
substantial additional funds to operate its business and there can be no
assurance that the Maximum Offering will be completed.

1.6

Prior Investment Experience.  The Subscriber acknowledges that he has prior
investment experience, including investment in the securities of start-up and
development stage companies and that he recognizes the highly speculative nature
of this investment.

1.7

Information.  The Subscriber acknowledges that it has carefully reviewed this
Subscription Agreement and the exhibits hereto, as well as the Company’s filings
with the Securities and Exchange Commission, which are available on the Internet
at www.sec.gov (collectively, the "Offering Documents"), all of which the
undersigned acknowledges have been provided to the undersigned.  The undersigned
has been given the opportunity to ask questions of, and receive answers from,
the Company concerning the terms and conditions of this Offering and the
Offering Documents and to obtain such additional information, to the extent the
Company possesses such information or can acquire it without unreasonable effort
or expense, necessary to verify the accuracy of same as the undersigned
reasonably desires in order to evaluate the investment.  The undersigned underst
ands the Offering Documents, and the undersigned has had the opportunity to
discuss any questions regarding any of the Offering Documents with his counsel
or other advisor.  Notwithstanding the foregoing, the only information upon
which the undersigned has relied is that set forth in the Offering Documents.
The undersigned has received no representations or warranties from the Company,
its employees, agents or attorneys in making this investment decision other than
as set forth in the Offering Documents.  The undersigned does not desire to
receive any further information.


2

--------------------------------------------------------------------------------






1.8

No Representations.  The Subscriber hereby represents that, except as expressly
set forth in the Offering Documents, no representations or warranties have been
made to the Subscriber by the Company or any agent, employee or affiliate of the
Company, including the Selling Agent, and in entering into this transaction the
Subscriber is not relying on any information other than that contained in the
Offering Documents and the results of independent investigation by the
Subscriber.

1.9

Tax Consequences.  The Subscriber acknowledges that the Offering may involve tax
consequences and that the contents of the Offering Documents do not contain tax
advice or information.  The Subscriber acknowledges that he must retain his own
professional advisors to evaluate the tax and other consequences of an
investment in the Units.

1.10

Transfer or Resale.  The Subscriber acknowledges that there is a limited public
market for any of the Company’s securities. The Subscriber understands and
hereby acknowledges that the Company is under no obligation to register the
securities comprising the Units under the 1933 Act, with the exception of
certain registration rights covering the resale of the Shares and the Warrant
Shares purchased by the Subscriber pursuant to this Subscription Agreement.  The
Subscriber consents that the Company may, if it desires, permit the transfer of
the Securities out of the Subscriber’s name only when the Subscriber’s request
for transfer is accompanied by an opinion of counsel reasonably satisfactory to
the Company that neither the sale nor the proposed transfer results in a
violation of the 1933 Act or any applicable state “blue sky” la ws.  

1.11

Selling Agent.  The Subscriber agrees that neither the Selling Agent nor any of
its directors, officers, employees or agents shall be liable to any Subscriber
for any action taken or omitted to be taken by it in connection therewith,
except for willful misconduct or gross negligence.

1.12

Legends. The Subscriber understands that the certificates representing the
Securities, until such time as they have been registered under the 1933 Act,
shall bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such certificates or other
instruments):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.
 THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN
THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS, OR
(B) AN OPINION OF COUNSEL, IN A REASONABLY ACCEPTABLE FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS.


3

--------------------------------------------------------------------------------



The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Registrable Security (as
defined herein) upon which it is stamped, if (a) such Registrable Securities are
being sold pursuant to a registration statement under the 1933 Act, (b) such
holder delivers to the Company an opinion of counsel, in a reasonably acceptable
form, to the Company that a disposition of the Registrable Securities is being
made pursuant to an exemption from such registration, or (c) such holder
provides the Company with reasonable assurance that a disposition of the
Registrable Securities may be made pursuant to the Rule without any restriction
as to the number of securities acquired as of a particular date that can then be
immediately sold.

1.13

No General Solicitation.  The Subscriber represents that the Subscriber was not
induced to invest by any form of general solicitation or general advertising
including, but not limited to, the following: (a) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over the news or radio; and (b) any seminar or meeting whose
attendees were invited by any general solicitation or advertising.

1.14

Validity; Enforcement.  If the Subscriber is a corporation, partnership, trust
or other entity, the Subscriber represents and warrants that: (a) it is
authorized and otherwise duly qualified to purchase and hold the Units; and (b)
that this Subscription Agreement has been duly and validly authorized, executed
and delivered and constitutes the legal, binding and enforceable obligation of
the undersigned.  If the Subscriber is an individual, the Subscriber represents
and warrants that this Subscription Agreement has been duly and validly executed
and delivered and constitutes the legal, binding and enforceable obligation of
the undersigned.

1.15

Address.  The Subscriber hereby represents that the address of the Subscriber
furnished by the Subscriber at the end of this Subscription Agreement is the
undersigned’s principal residence if the Subscriber is an individual or its
principal business address if it is a corporation or other entity.

1.16

Foreign Subscriber.  If the Subscriber is not a United States person, such
Subscriber hereby represents that it has satisfied itself as to the full
observance of the laws of its jurisdiction in connection with any invitation to
subscribe for the Securities comprising the Units or any use of this
Subscription Agreement, including: (a) the legal requirements within its
jurisdiction for the purchase of the Units; (b) any foreign exchange
restrictions applicable to such purchase; (c) any governmental or other consents
that may need to be obtained; and (d) the income tax and other tax consequences,
if any, that may be relevant to the purchase, holding, redemption, sale or
transfer of the Securities comprising the Units.  Such Subscriber’s subscription
and payment for, and his or her continued beneficial ownership of the
Securities, will not violate any applicable securities or other laws of the
Subscriber’s jurisdiction.

1.17

NASD Member.  The Subscriber acknowledges that if it is a Registered
Representative of a NASD member firm, the Subscriber must give such firm notice
required by the NASD’s Rules of Fair Practice, receipt of which must be
acknowledged by such firm on the signature page hereof.


4

--------------------------------------------------------------------------------



1.18

Entity Representation.  If the undersigned Subscriber is a partnership,
corporation, trust or other entity, such partnership, corporation, trust or
other entity further represents and warrants that:  (a) it was not formed for
the purpose of investing in the Company; (b) it is authorized and otherwise duly
qualified to purchase and hold the Units; and (c) that this Subscription
Agreement has been duly and validly authorized, executed and delivered and
constitutes the legal, binding and enforceable obligation of the undersigned.

II.

REPRESENTATIONS BY THE COMPANY

The Company represents and warrants to the Subscriber, except as set forth in
the disclosure schedules attached hereto:

2.1

Organization.  The Company is organized and validly existing in good standing
under the laws of the jurisdiction of its organization.  The Company has full
power and authority to own, operate and occupy its properties and to conduct its
business as presently conducted, and is registered or qualified to do business
and in good standing in each jurisdiction in which the nature of the business
conducted by it or the location of the properties owned or leased by it requires
such qualification and where the failure to be so qualified would have a
material adverse effect upon the Company’s financial condition (a “Material
Adverse Effect”), and no proceeding has been instituted in any such jurisdiction
revoking, limiting or curtailing, or seeking to revoke, limit or curtail, such
power and authority or qualification.




2.2

Due Authorization and Valid Issuance.  The Company has all requisite power and
authority to execute, deliver and perform its obligations under the Offering
Documents, and when executed and delivered by the Company at any Closing (as
defined in Section 3.1 below), will constitute legal, valid and binding
agreements of the Company enforceable against the Company in accordance with
their terms, except as rights to indemnity and contribution may be limited by
state or federal securities laws or the public policy underlying such laws, and
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally, and except as enforceability may be subject to
general principles of equity (regardless of whether such enforceability is
considered in a proce eding in equity or at law).







2.3

Noncontravention.  The execution and delivery of the Offering Documents, the
issuance and sale of the Securities under the Offering Documents, the
fulfillment of the terms of the Offering Documents, and the consummation of the
transactions contemplated thereby will not (i) conflict with or constitute a
violation of, or default (with the passage of time or otherwise) under (1) any
material bond, debenture, note or other evidence of indebtedness, lease,
contract, indenture, mortgage, deed of trust, loan agreement, joint venture or
other agreement or instrument to which the Company is a party or by which it or
any of its properties are bound, (2) the charter, bylaws or other organizational
documents of the Company or any subsidiary or (3) any law, administrative
regulation, ordinance or order of any court or governmental agency, arbitration
panel or authority applicable to the Co mpany or its properties, except for any
such conflicts, violations or defaults that are not reasonably likely to have a
Material Adverse Effect, or (ii) result in the creation or imposition of any
lien, encumbrance, claim, security interest or restriction whatsoever upon any
of the material properties or assets of the Company or an acceleration of
indebtedness pursuant to any obligation, agreement or condition contained in any
material bond, debenture, note or any other evidence of indebtedness, indenture,
mortgage, deed of trust or any other agreement or instrument to which the
Company is a party or by which it is bound or to which any of the material
property or assets of the Company is subject.  No consent, approval,
authorization or other order of, or registration, qualification or filing with,
any regulatory body, administrative agency, or other governmental body in the
United States or any other person is required for the execution and delivery of
the Offering Documents and the valid issuance and sale of the Securities to be
sold pursuant to the Offering Documents, other than such as have been made or
obtained, and except for any post-closing securities filings or notifications
required to be made under federal or state securities laws.


5

--------------------------------------------------------------------------------






2.4

No Violation.  The Company is not (a) in violation of its charter, bylaws or
other organizational document; (b) in violation of any law, administrative
regulation, ordinance or order of any court or governmental agency, arbitration
panel or authority applicable to the Company, which violation, individually or
in the aggregate, would be reasonably likely to have a Material Adverse Effect;
or (c) in default (and there exists no condition that, with the passage of time
or otherwise, would constitute a default) in any material respect in the
performance of a material agreement or instrument to which the Company is a
party or by which the Company is bound or by which the properties of the Company
are bound, that would be reasonably likely to have a Material Adverse Effect.
 The business of the Company is not being conducted, and shall not be conducted
so long as the investors own a ny of the Securities, in violation of any law,
ordinance, rule, regulation, order, judgment or decree of any governmental
entity, court or arbitration tribunal, except for possible violations the
sanctions for which either singly or in the aggregate would not have a Material
Adverse Effect.




2.5

Capitalization.  Schedule 2.5 attached hereto contains a complete and accurate
description of the authorized, issued and outstanding capital stock of the
Company as of the date thereof (before giving effect to the transactions
contemplated by this Agreement).  The Securities to be sold pursuant to the
Offering Documents have been duly authorized, and when issued and paid for in
accordance with the terms of the Agreements will be duly and validly issued,
fully paid and nonassessable. The outstanding shares of capital stock of the
Company have been validly issued and are fully paid and nonassessable, have been
issued in compliance with all federal and state securities laws, and were not
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities.   Except as provided in Schedule 2.5, there are no other
outstanding rights (incl uding, without limitation, preemptive rights), warrants
or options to acquire, or instruments convertible into or exchangeable for, any
unissued shares of capital stock or other equity interest in the Company, or any
contract, commitment, agreement, understanding or arrangement of any kind to
which the Company is a party or of which the Company has knowledge relating to
the issuance or sale of any capital stock of the Company, any such convertible
or exchangeable securities, or any such rights, warrants or options. Without
limiting the foregoing, except as contemplated in connection with the Offering
and except as provided in Schedule 2.5, no preemptive right, co-sale right,
right of first refusal, registration right, or other similar right exists with
respect to the Securities or the issuance and sale thereof (other than any such
rights for which the Company has obtained waivers in respect thereof). Except as
provided in Schedule 2.5, there are no stockholders agreements, voting
agreements or other similar agreements with respect to the common stock of the
Company to which the Company is a party or, to the knowledge of the Company,
between or among any of the Company’s stockholders.  The Company does not have
any so-called stockholder rights plan or “poison pill” and there are no
“shark-repellant” charter or bylaw provisions applicable, in any case, to all or
any portion of the transactions contemplated by the Offering Documents,
including, without limitation, issuance of the Securities.


6

--------------------------------------------------------------------------------






2.6

Legal Proceedings.  There is no action, suit, proceeding, or to the knowledge of
the Company, inquiry or investigation before or by any court, public board,
governmental agency or authority, or self-regulatory organization or body
pending or, to the knowledge of the Company, threatened against or affecting the
Company or any of its directors or officers in their capacities as such, wherein
an unfavorable decision, ruling or finding would have a Material Adverse Effect
or would adversely affect the Offering or that would adversely affect the
validity or enforceability of, or the authority or ability of the Company to
consummate the Offering.




2.7

Internal Accounting Controls.  The Company and each of its subsidiaries
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.  The Company has established
disclosure controls and procedures for the Company and designed such disclosure
controls an d procedures to ensure that material information relating to the
Company, including its subsidiaries, is made known to the certifying officers by
others within those entities.




2.8

Governmental Permits, etc.  With the exception of matters that are dealt with
separately in this Section 2, the Company has all necessary franchises,
licenses, certificates and other authorizations from any foreign, federal, state
or local government or governmental agency, department, or body that are
currently necessary for the operation of the business of the Company as
currently conducted, except where the failure to currently possess could not
reasonably be expected to have a Material Adverse Effect.




2.9

Intellectual Property.  (i) The Company owns or possesses sufficient rights to
use all material patents, patent rights, trademarks, copyrights, licenses,
inventions, trade secrets, trade names and know-how (collectively, “Intellectual
Property”) as owned or possessed by it, or that are necessary for the conduct of
its business as now conducted or as proposed to be conducted, except where the
failure to currently own or possess would not have a Material Adverse Effect,
(ii) the Company has not received any notice of, or has any knowledge of, any
asserted infringement by the Company of, any rights of a third party with
respect to any Intellectual Property that, individually or in the aggregate,
would have a Material Adverse Effect, and (iii) except set forth on Schedule
2.9, the Company has not received any notice of, or has no knowledge of,
infringement by a third party with respect to any Intellectual Property rights
of the Company that, individually or in the aggregate, would have a Material
Adverse Effect.


7

--------------------------------------------------------------------------------






2.10

Financial Statements.  The financial statements of the Company included in the
Company’s filings with the Securities and Exchange Commission have been prepared
in accordance with U.S. generally accepted accounting principles, consistently
applied, during the periods involved (except as may be otherwise indicated in
such financial statements or the notes thereto, or in the case of unaudited
interim statements, to the extent they do not include footnotes or are condensed
or summary statements) and fairly present in all material respects the
consolidated financial position of the Company and its consolidated subsidiaries
as of the dates thereof and the consolidated results of their operations and
cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal, immaterial year-end audit adjustments). Except as set
forth in the financial statements of the Company included in the Company’s
filings with the Securities and Exchange Commission, the Company has no
liabilities, contingent or otherwise, other than (i) liabilities incurred
subsequent to the date of such financial statements in the ordinary course of
business consistent with past practice and (ii) obligations under contracts and
commitments incurred in the ordinary course of business and not required under
U.S. generally accepted accounting principles to be reflected in such financial
statements, in each case that, individually or in the aggregate, are not
material to the financial condition, business, operations, properties, operating
results or prospects of the Company and its subsidiaries taken on a whole.




2.11

Brokers. Except for fees payable to First Montauk as the Selling Agent of this
Offering, there are no brokers, finders or other parties that are entitled to
receive from the Company any brokerage or finder’s fee or similar fee or
commission as a result of any of the transactions contemplated by this
Agreement.




2.12

Disclosure.  None of the representations and warranties of the Company appearing
in the Offering Documents, when considered together as a whole, contains, or on
any Closing Date will contain, any untrue statement of a material fact or omits,
or on any Closing Date will omit, to state any material fact required to be
stated herein or therein in order for the statements herein or therein, in light
of the circumstances under which they were made, not to be misleading.

III.

TERMS OF SUBSCRIPTION

3.1

Offering Period.  The subscription period will begin as of December 29, 2004 and
will terminate at 11:59 PM Eastern time on January 7, 2004, unless extended by
mutual agreement of the Company and the Selling Agent for up to an additional 30
days (the “Termination Date”).  Provided that funds representing the sale
thereof shall have cleared, all conditions to closing set forth in the Agency
Agreement have been satisfied or waived, and neither the Company nor the Selling
Agent have notified the other that they do not intend to effect a closing of the
Offering (the “Initial Closing”), the Initial Closing shall take place at the
offices of the Escrow Agent, Sichenzia Ross Friedman Ference LLP, 1065 Avenue of
the Americas, New York, New York 10018 (but in no event later than three days
following the Termination Date, which closing date m ay be accelerated or
adjourned by agreement between the Company and the Selling Agent).  At the
Initial Closing, payment for the Units to be issued and sold by the Company
shall be made against issuance and delivery of the Shares and Warrants
comprising such Units.  In addition, subsequent closings of the Offering (if
applicable) may be scheduled at the discretion of the Company and Selling Agent,
each of which shall be deemed a “Closing” hereunder.  The date of the last
closing of the Offering is hereinafter referred to as the “Final Closing” and
the date of any Closing hereunder is hereinafter referred to as a “Closing
Date.”


8

--------------------------------------------------------------------------------



3.2

Expenses; Fees.  Simultaneously with payment for and delivery of the Units at
the Closing of the Offering, the Company shall pay to the Selling Agent a cash
fee equal to 10% of the aggregate dollar amount of the Offering and shall issue
to the Selling Agent and its designees five-year warrants  (the “Agent’s
Warrants”) to purchase that number of shares of Common Stock as equals 10% of
the aggregate number of shares of Common Stock sold in the Offering.  The terms
and conditions of the Agent’s Warrants shall be substantially similar to those
of the Warrants.

3.3

Escrow.  Pending the sale of the Units, all funds paid hereunder shall be
deposited by the Company in escrow with the Escrow Agent.

3.4

Certificates.  The Subscriber hereby authorizes and directs the Company, at each
Closing, to deliver the Common Stock and Warrants to be issued to such
Subscriber pursuant to this Subscription Agreement either (a) to the
Subscriber’s address indicated in the Questionnaire, or (b) directly to the
Subscriber’s account maintained with the Selling Agent, if any.

3.5

Return of Funds.  The Subscriber hereby authorizes and directs the Company to
return any funds for unaccepted subscriptions to the same account from which the
funds were drawn, including any customer account maintained with the Selling
Agent.

IV.

ESCROW

4.1.

Simultaneously with the execution and delivery of this Agreement by the
Subscriber, the Subscriber shall promptly cause a wire transfer of immediately
available funds  (U.S.  dollars)  in an amount representing the Purchase Price
set forth on the signature page hereof to be paid to the non-interest bearing
escrow account of Sichenzia Ross Friedman Ference, LLP (the "Escrow Agent"), set
forth on Schedule I affixed  hereto (the aggregate amounts being held in escrow
by the Escrow Agent with  respect to a  particular Closing are referred to
herein as the "Escrow Amount").  The Escrow Agent shall hold the Escrow Amount
with respect to a particular Closing in escrow until the Escrow Agent receives
written instructions (the "Escrow Release Instructions") from the Company and
the Subscribers authorizing the release of the Escrow Amount in accordance with
the written instructions delivered to the Escrow Agent.  If the Escrow Agent has
not received the Escrow Release Instructions, then, on the sooner of December
29, 2004 (with respect to the Initial Closing) and January 7, 2004 (with respect
to the Final Closing), the Escrow Agent shall return to the Subscribers the
portion of the Escrow Amount, with respect to such Closing, such Subscribers
delivered to the Escrow Agent, but only to the extent of the funds actually
received by the Escrow Agent pursuant to this Agreement.


9

--------------------------------------------------------------------------------






4.2

The Company and the Subscriber acknowledge and agree for the benefit of the
Escrow Agent (which shall be deemed to be a third party beneficiary of this
Section 4) as follows:




          (a)

The Escrow Agent (i) is not responsible for the performance by the Company or
the Subscribers of this Agreement or any of the Offering Documents or for
determining or compelling compliance therewith,  (ii) is only responsible for
(A) holding the Escrow Amount in escrow pending receipt of the Escrow Release
Instructions and (B) disbursing the Escrow Amount in accordance with the Escrow
Release Instructions, each of the responsibilities of the Escrow Agent in clause
(A) and (B) is ministerial in nature,  and no implied duties or obligations of
any kind shall be read into this Agreement against or on the part of the Escrow
Agent (collectively,  the " Escrow Agent’s Duties"),  (iii)  shall  not be
 obligated  to take any  legal  or other  action hereunder  which might in its
judgment  involve or cause it to incur any e xpense or liability unless it shall
have been furnished with indemnification acceptable to it, in its sole
discretion, (iv) may rely on and shall be protected in acting or refraining from
acting upon any written  notice,  instruction  (including, without limitation,
wire transfer instructions, whether incorporated herein or provided in a
separate written instruction), instrument, statement, certificate, request or
other document furnished to it hereunder and believed by it to be genuine and to
have been signed or presented by the proper Person, and shall have no
 responsibility for making inquiry as to, or for determining, the genuineness,
accuracy or validity thereof, or of the authority of the person signing or
presenting the same, and (v) may consult counsel satisfactory to it, and the
written opinion or advice of such counsel in any instance shall be full and
 complete authorization and protection in respect of any action taken, suffered
or omitted by it hereunder in good faith a nd in accordance with the opinion or
advice of such counsel.  Documents and written materials referred to in this
Section 4.2(a) include, without limitation, e-mail and other electronic
transmissions capable of being printed, whether or not they are in fact printed;
and any such e-mail or other electronic transmission may be deemed and treated
by the Escrow Agent as having been signed or presented by a person if it bears,
as sender, the person's e-mail address.




          (b)

The Escrow Agent shall not be liable to anyone for any action taken or omitted
to be taken by it hereunder, except in the case of the Escrow Agent's gross
negligence or willful misconduct in breach of the Escrow Agent’s Duties.  IN NO
EVENT SHALL THE ESCROW AGENT BE LIABLE FOR INDIRECT, PUNITIVE, SPECIAL OR
CONSEQUENTIAL DAMAGE OR LOSS (INCLUDING BUT NOT LIMITED TO LOST PROFITS)
WHATSOEVER, EVEN IF THE ESCROW AGENT HAS BEEN INFORMED OF THE LIKELIHOOD OF SUCH
LOSS OR DAMAGE AND REGARDLESS OF THE FORM OF ACTION.




          (c)

The Company and the Subscriber hereby indemnify and hold harmless the Escrow
Agent from and against, any and all loss, liability, cost, damage and expense,
including, without limitation, reasonable counsel fees and expenses, which the
Escrow Agent may suffer or incur by reason of any action, claim or proceeding
brought against the Escrow Agent arising out of or relating to the performance
of the Escrow Agent’s Duties, unless such action, claim or proceeding is the
result of the willful misconduct, bad faith or gross negligence of the Escrow
Agent.


10

--------------------------------------------------------------------------------






          (d)

The Escrow Agent has acted as legal counsel to certain of the Subscribers in
connection with this Agreement and the other Transaction Documents, is merely
acting as a stakeholder under this Agreement and is, therefore, hereby
authorized to continue acting as legal counsel to such Subscribers including,
without limitation, with regard to any dispute arising out of this Agreement,
the other Transaction Documents, the Escrow Amount or any other matter. Each of
the Company and the Subscribers hereby expressly consents to permit the Escrow
Agent to represent such Subscribers in connection with all matters relating to
this Agreement, including, without limitation, with regard to any dispute
arising out of this Agreement, the other Transaction Documents, the Escrow
Amount or any other matter, and hereby waives any conflict of interest or
appearance of conflict or impropriety with respect to such repr esentation.
 Each of the Company and the Subscriber has consulted with its own counsel
specifically about this Section 4 to the extent they deemed necessary, and has
entered into this Agreement after being satisfied with such advice.




V.

REGISTRATION RIGHTS

5.1

The Shares and the Warrant Shares shall be registered for public sale with the
Securities and Exchange Commission (the "Commission"), in accordance with the
terms set forth in the Registration Rights Agreement .




VI.  INTENTIONALLY BLANK

VII.

MISCELLANEOUS




7.1

Notice.  Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Subscription Agreement must be in
writing and will be deemed to have been delivered: (a) upon receipt, when
delivered personally, (b) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party), or (c) one (1) business day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same.  The addresses and facsimile numbers for such
communications shall be:

If to the Company:


Magic Lantern Group, Inc.

1075 North Service Road West, Suite 27

Oakville, Ontario

L6M 2G2

Phone: 905-827-2755

Fax:  905-827-2655

Attention:  

President & CEO


11

--------------------------------------------------------------------------------









With a copy to:

Kirkpatrick & Lockhart LLP

75 State Street

Boston, MA 02108

Fax:  617-261-3175

 




If to the Subscriber, to its address and facsimile number set forth at the end
of this Subscription Agreement, or to such other address and/or facsimile number
and/or to the attention of such other person as specified by written notice
given to the Company five (5) days prior to the effectiveness of such change.
 Written confirmation of receipt (a) given by the recipient of such notice,
consent, waiver or other communication, (b) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission, or (c)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (a), (b) or (c) above, respectively.

7.2

Entire Agreement; Amendment.  This Subscription Agreement, which includes the
Schedules and Exhibits referred to herein, supersedes all other prior oral or
written agreements between the Subscriber, the Company, their affiliates and
persons acting on their behalf with respect to the matters discussed herein, and
this Subscription Agreement and the instruments referenced herein contain the
entire understanding of the parties with respect to the matters covered herein
and therein and, except as specifically set forth herein or therein, neither the
Company nor the Subscriber makes any representation, warranty, covenant or
undertaking with respect to such matters.  No provision of this Subscription
Agreement may be amended or waived other than by an instrument in writing signed
by the Company and the holders of at least a majority of the Securities then ou
tstanding (determined on an as converted to Common Stock basis) (or if prior to
the Closing, the Subscribers purchasing at least a majority of the Units to be
purchased at the Closing).  No such amendment shall be effective to the extent
that it applies to less than all of the holders of the Securities then
outstanding.

7.3

Severability.  If any provision of this Subscription Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Subscription
Agreement in that jurisdiction or the validity or enforceability of any
provision of this Subscription Agreement in any other jurisdiction.

7.4

Governing Law; Jurisdiction; Waiver of Jury Trial.  All questions concerning the
construction, validity, enforcement and interpretation of this Subscription
Agreement shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York.  Each party hereby irrevocably submits to the non-exclusive jurisdiction
of the state and Federal courts sitting in the Southern District of New York,
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim t
hat it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Subscription Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law.  Each
party hereby irrevocably waives any right it may have, and agrees not to
request, a jury trial for the adjudication of any dispute hereunder or in
connection with or arising out of this Subscription Agreement or any transaction
contemplated hereby.


12

--------------------------------------------------------------------------------



7.5

Headings.  The headings of this Subscription Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Subscription Agreement.

7.6

Successors And Assigns.  This Subscription Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.
 The Company shall not assign this Subscription Agreement or any rights or
obligations hereunder without the prior written consent of the holders of at
least a majority the Shares then outstanding, except by merger or consolidation.
 The Subscriber shall not assign its rights hereunder without the prior written
consent of the Company, which consent shall not be unreasonably withheld.

7.7

No Third Party Beneficiaries.  This Subscription Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

7.8

Survival.  The representations and warranties of the Company and the Subscriber
contained in Articles I and II and the agreements set forth in this Article VII
shall survive the Final Closing for a period of two years.

7.9

Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Subscription Agreement and the consummation of the transactions
contemplated hereby.

7.10

No Strict Construction.  The language used in this Subscription Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

7.11

Legal Representation.  The Subscriber acknowledges that: (a) it has read this
Subscription Agreement and the exhibits and schedules hereto; (b) it understands
that the Company has been represented in the preparation, negotiation, and
execution of this Subscription Agreement; (c) it understands the terms and
consequences of this Subscription Agreement and is fully aware of its legal and
binding effect; and (d) the Company has independently prepared all other
documents related to the Offering.


13

--------------------------------------------------------------------------------



7.12

Confidentiality.  The Subscriber acknowledges that the information contained in
the Offering Documents is of a confidential nature and that the Subscriber shall
treat it in a confidential manner, and that it will not, directly or indirectly,
disclose or permit, if applicable, its affiliates or representatives to disclose
any of such information to any other person or e-mail or reproduce any of the
Offering Documents, or to make accessible to anyone, the confidential
information concerning or relating to the business or financial affairs of the
Company contained in the Offering Documents to which it has become privy by
reason of this Subscription Agreement until such information has been publicly
disclosed by the Company, in whole or in part without the prior written consent
of the Company, provided, however, such confidential information shall not
include a ny information already available to or in the possession of Subscriber
prior to the date of its disclosure to Subscriber by the Company, any
information generally available to the public, or any information which becomes
available to Subscriber on a non-confidential basis from a third party who is
not bound by a confidentiality obligation to the Company; and provided further,
that such confidential information may be disclosed (i) to Subscriber’s
partners, employees, agents, advisors and representatives in connection with its
subscription hereunder, who shall be informed of the confidential nature of the
information and that such information is subject to a confidentiality agreement;
(ii) to any person with the written consent of the Company; or (iii) if, upon
the advice of counsel, Subscriber is compelled to disclose such information,
provided that the Company is advised of such proposed disclosure as soon as
practicable following the request for such disclosure.   The Subscriber further
ackn owledges that its confidentiality and other obligations shall apply to any
confidential information relating to the Company or the Units which is provided
to the Subscriber subsequent to the delivery of the Offering Documents.

7.13

Counterparts.  This Subscription Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.



14

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Subscription Agreement as of
the day and year first written above.

 /s/ Keith Goodman, Manager of the General Partner of Nite Capital, L.P.






Signature of Subscriber

______________________________________

Signature of Co-Subscriber

 Nite Capital, L.P.




Name of Subscriber
[please print]

______________________________________

Name of Co-Subscriber
[please print]

100 E. Cook Ave. #201

Libertyville, IL 60048

Address of Subscriber

______________________________________

Address of Co-Subscriber

20-187251






Social Security or Taxpayer Identification Number of Subscriber

______________________________________

Social Security or Taxpayer Identification Number of Co-Subscriber

______________________________________

Subscriber’s Account Number at Commonwealth Associates

 

          $300,000.00          

Dollar Amount of Units Subscribed For

 




*If Subscriber is a Registered Representative with an NASD member firm, have the
following acknowledgment signed by the appropriate party:




The undersigned NASD member firm acknowledges receipt of the notice required by
Rule 3040 of the NASD Conduct Rules.

Subscription Accepted: January 4, 2005




MAGIC LANTERN GROUP, INC.

______________________________________

Name of NASD Member




By:  /s/ Robert A. Goddard






Name:  Robert A. Goddard
Title:   President & CEO

By:___________________________________

Authorized Officer Accepted

          $300,000.00          

Dollar Amount of Subscription Accepted

  


15

--------------------------------------------------------------------------------



SCHEDULE I










Re:

Wiring Instructions for Sichenzia Ross Friedman Ference LLP

IOLA Account




Wire to:

HSBC Bank USA

950 Third Avenue

New York, NY 10022




A/C of Sichenzia Ross Friedman Ference LLP, IOLA

A/C# 629034125

ABA# 021001088








16

--------------------------------------------------------------------------------



Disclosure Schedule

of Magic Lantern Group, Inc. provided in connection with that certain
Subscription Agreement by and between the Company and Nite Capital, L.P. dated
December 29, 2004, as accepted by the Company as of  January 4, 2005.




Disclosures appearing in this Disclosure Schedule with respect to any particular
representation or warranty shall be deemed disclosure with respect to all other
representations and warranties, as applicable, and any disclosure made on any
particular schedule herein shall be deemed disclosure on all other schedules
herein as applicable.


17

--------------------------------------------------------------------------------



Schedule 2.1

Organization.

None.




Schedule 2.2

Due Authorization and Valid Issuance.




None.




Schedule 2.3

Noncontravention.  




None.







Schedule 2.4

No Violation.




None.


18

--------------------------------------------------------------------------------



Schedule 2.5

Capitalization.  




The capitalization schedule of the Company attached hereto includes certain
securites, including shares of Common Stock and common stock purchase warrants,
that may be issued to certain debtholders of the Company if they should decide
to convert such debt to equity.  Such conversion would not occur at a price per
share of less than $0.25.


19

--------------------------------------------------------------------------------



Schedule 2.6

Legal Proceedings.  

On October 20, 2003, Douglas Connolly, former President of Magic Lantern
Communications, Ltd., (a subsidiary of the Company) and Wendy Connolly were
terminated by the Company. Both the Company and the Connollys are in
disagreement over the terms of their termination, however, the parties continue
to communicate in regard to this disagreement. Wendy Connolly subsequently filed
an action against the Company claiming damages in the amount of $250,000 for
wrongful dismissal. On February 3, 2004, counsel to Wendy Connolly was formally
served with a Statement of Defense and Counterclaim by the Company. The
Statement of Defense and Counterclaim adds Doug Connolly as a defendant in the
counterclaim. The counterclaim seeks damages against both Wendy and Doug
Connolly in the aggregate amount of $500,000, an accounting to determine profits
made by the Connollys in relation to the breach of their fi duciary duties, a
permanent and interlocutory injunction restraining the Connollys from soliciting
clients and utilizing confidential information, punitive damages in the amount
of $1,000,000 plus interest and costs. The Company believes that claims made by
Wendy Connolly are without merit.

Schedule 2.7

Internal Accounting Controls.  

None.




Schedule 2.8

Governmental Permits, etc.  

None.




Schedule 2.9

Intellectual Property.  




(i) 

None.

(ii) 

None.

(iii) 

The Company has notified Discovery Communications, Inc. of its believed
potential infringement upon its proprietary software VideoBase®.




Schedule 2.10

Financial Statements.  




None.




Schedule 2.11

Brokers.




None.




Schedule 2.12

Disclosure.  

None.


20

--------------------------------------------------------------------------------